Title: To Alexander Hamilton from Thomas Willing, 22 March 1790
From: Willing, Thomas
To: Hamilton, Alexander


Philada. March 22d. 1790
Sir
The scarcity of Money has produced a stagnation in every kind of business, beyond any thing I have known—the few who have the command of Cash here, have turn’d their Eyes to Bills of Exchange—these have got as low, as 45 nay even to 42½ ⅌ Ct. & untill Exchange shall rise considerably, I dont expect to see any demand for Stock, or Public Certificates. A Single Share has been sold day by day, at 400 Drs. & none have been offered at a lower rate, that I know of—a reduction of 7½ on the price, wou’d not now command the Cash. The best way for you, is to send the Certificates & I will get the most I can, not exceeding any deduction you may fix—but having them at hand, I will retail them even by a Single Share, to accommodate you as soon as its possible. To fall the price, will avail little, when the want of purchasers, arrises from the scarcity of Money, & the great temptation from the price of Bills of Exchange.
I am most respectfully Your’s
Thos. Willing

